EXHIBIT 10.1

 

DSM Nutritional Products Building

45 Waterview Plaza

Parsippany, New Jersey

 

SALE AGREEMENT

 

by and between

 

FALK US PROPERTY INCOME FUND, L.P.

 

as Seller,

 

and

 

ONE LIBERTY PROPERTIES, INC.

 

as Purchaser



--------------------------------------------------------------------------------

SALE AGREEMENT

 

THIS SALE AGREEMENT (this “Agreement”) is made and entered into by and between
FALK US PROPERTY INCOME FUND, L.P., a Delaware limited partnership (hereinafter
referred to as “Seller”) and ONE LIBERTY PROPERTIES, INC., a real estate
investment trust incorporated under the laws of the State of Maryland, and its
permitted assign (hereinafter referred to as “Purchaser”) to be effective as of
the date on which the last of Seller and Purchaser execute this Agreement and a
fully executed counterpart hereof is received by the other party or its attorney
via facsimile or e-mail (the “Effective Date”).

 

AGREEMENT

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Purchaser and Seller agree as follows:

 

SECTION 1

DEFINITIONS

 

For purposes of this Agreement, each of the following terms, when used herein
with an initial capital letter, shall have the following meaning:

 

1.1 Additional Earnest Money. If applicable, the sum of One Million Five Hundred
Thousand and No/100 Dollars ($1,500,000.00) to be paid by Purchaser to Escrow
Agent in accordance with Section 9.3 below should Purchaser elect to proceed
with the transaction after expiration of the Due Diligence Period, together with
all interest earned thereon.

 

1.2 As-Built Survey. An update of the Initial Survey, sufficient to cause the
Title Company to provide extended coverage as to matters of survey.

 

1.3 Broker. Sonnenblick-Goldman Company.

 

1.4 Building. The building known as the DSM Nutritional Products Building
located at 45 Waterview Plaza, Parsippany, New Jersey.

 

1.5 Business Day. Monday through Friday excluding bank holidays on which
national banking associations are authorized to be closed.

 

1.6 Closing. The Closing and consummation of the purchase and sale of the
Property as contemplated by this Agreement.

 

1.7 Closing Date. The date upon which Closing occurs.

 

1.8 Commercially Reasonable Efforts. Such action (or inaction) as would be taken
(or not taken, as the case may be) in good faith by a reasonably prudent
businessperson in the conduct of his or her own affairs.



--------------------------------------------------------------------------------

1.9 Commission Agreement. Any agreement whereby Seller is obligated to pay a
Leasing Commission in connection with the Lease.

 

1.10 Condemnation Proceeding. This term shall have the meaning ascribed thereto
in Section 14.2 hereof.

 

1.11 Due Diligence Period. The period commencing on the Effective Date and
ending at 6:00 p.m. Eastern Standard Time on September 6, 2005.

 

1.12 Earnest Money. Collectively, the Good Faith Deposit and, if paid, the
Additional Earnest Money. Purchaser may, at its discretion, deliver an
irrevocable standby letter of credit or letters of credit in lieu of the Earnest
Money in the amount of the Earnest Money to be issued in favor of Seller, in
form and substance satisfactory to Seller and Purchaser, in which event, (i) any
reference in this Agreement to refund or return of the Earnest Money shall mean
return of such letter(s) of credit, (ii) any reference to payment of the Earnest
Money to Seller shall mean that Seller shall be entitled to draw upon the
letter(s) of credit and retain all proceeds thereof; and (iii) such letter(s) of
credit shall be returned to Purchaser at Closing without any credit against the
Purchase Price for the amount(s) of such letters of credit.

 

1.13 Environmental Report. A Phase 1 environmental assessment audit (and, if
Purchaser reasonably deems necessary, a Phase 2 environmental audit), both to be
conducted by Purchaser’s environmental engineer, at Purchaser’s expense, with
respect to the Property.

 

1.14 Escrow Agent. First American Title Insurance Company of New York, 407 S.
Warren Street, Syracuse, New York 13202 Attn: William Bradt, Esq., Vice
President (e-mail: wbradt@firstam.com) Telephone 1- 800-679-4718, Facsimile:
888-722-4081.

 

1.15 Evidence of Authority. Evidence of authority for execution and performance
of this Agreement by Purchaser and Seller, including (i) necessary resolutions
or consents, (ii) a certificate duly executed by a secretary or other reasonably
acceptable representative of Seller with respect to the offices or titles held
by the Persons who executed this Agreement and will execute documents on behalf
of Purchaser and Seller required or contemplated by this Agreement, and (iii)
Certificates of Existence as to Purchaser and Seller relative to the state in
which each of them was formed, all issued not earlier than ten (10) days prior
to the date of Closing.

 

1.16 Existing Survey. The existing ATLA/ASCM as built survey of the Land and
Improvements to be delivered to Purchaser as part of the Submission Items
required by Section 9.1 below.

 

1.17 Good Faith Deposit. The sum of Five Hundred Thousand and No/100 Dollars
($500,000.00) to be deposited with Escrow Agent in accordance with Section 3
below, together with all interest earned thereon.

 

1.18 Hazardous Substances. All hazardous waste, hazardous substances, extremely
hazardous substances, hazardous constituents, hazardous materials, toxic
substances, or related substances or materials, whether solids, liquids or gases
as each of these terms are defined under

 

- 2 -



--------------------------------------------------------------------------------

all applicable federal or state statutes and regulations including, but not
limited to, (A) the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq., (B) the Hazardous
Materials Transportation Act, as amended, 49 U.S.C. § 1801 et seq., (C) the
Resource, Conservation and Recovery Act of 1976, as amended, 42 U.S.C. § 6901 et
seq., (D) the Clean Water Act, as amended, 33 U.S.C. § 1251 et seq., (E) the
Toxic Substances Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., (F)
the Clean Air Act, as amended, 42 U.S.C. § 7401 et seq., (G) any so-called
“superfund” or “superlien” law or (H) any other current or prior federal, state
or local statute, law, ordinance, code, rule, regulation, order, decree or
regulation, relating to or imposing liability or standards of conduct concerning
such waste, substance or material. Hazardous Substances include, but are not
limited to, polychlorinated biphenyls (commonly known as PCBs), asbestos, radon,
urea formaldehyde, petroleum products (including gasoline and fuel oil), toxic
substances, hazardous chemicals, spent solvents, sludge, ash, containers with
hazardous waste residue, spent solutions from manufacturing processes,
pesticides, explosives, organic chemicals, inorganic pigments and other similar
substances, but Hazardous Substances shall not include cleaning supplies, paint
and other substances that are otherwise Hazardous Substances as long as the same
are used, stored and disposed of in the ordinary course of business and in
compliance with applicable Legal Requirements.

 

1.19 Improvements. The Building and other improvements and facilities
constructed on the Land.

 

1.20 Insurance Requirements. All terms of any insurance policy, all requirements
of the issuer of any insurance policy, and all orders, rules, regulations and
other requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) incorporated into any insurance policy applicable
to or affecting the Property or any part thereof or any use or condition
thereof.

 

1.21 Intangible Property. To the extent transferable, all of Seller’s right,
title and interest in and to any intangible property now or hereafter owned by
Seller, if any, and used in connection with or relating to the ownership, use,
development, operation, management, occupancy, maintenance or leasing of the
Land, the Improvements and/or the Personal Property, including, but not limited
to, the Permits and any interest of Seller in any trade names, service marks,
trademarks, and logos used by Seller in the operation and identification of the
Property (except that Seller makes no representation of warranty as to its right
to use or transfer the common name of the Building), the Survey, the Warranties,
all public and private contract rights and development or usage rights of Seller
solely with respect to the Land, the Improvements and/or the Building and the
Plans and Specifications.

 

1.22 Land. A parcel of land being more particularly described on Exhibit “A”
attached hereto and incorporated herein by reference and appurtenant easements
thereto, together with all of Seller’s right, title and interest (whether now
owned or hereafter acquired) in and to all easements, rights of way, strips and
gores of land, tenements, hereditaments and appurtenances, reversions,
remainders, privileges, licenses and other rights and benefits belonging to,
running with or in any way relating thereto, and together with all right, title
and interest of Seller, if any, in and to any land lying in the bed of any
street, road or highway, open or proposed, in front of, abutting or adjoining
the Land.

 

- 3 -



--------------------------------------------------------------------------------

1.23 Lease. That certain Lease, dated as of January 1, 1997, between Bellemead
Development Corporation and Hoffman-LaRoche, Inc., as assigned to Roche
Vitamins, Inc. and further assigned to Tenant effective as of September 30,
2003, together with that certain First Amendment to Lease, effective as of May
1, 2005, between Seller and Tenant.

 

1.24 Leasing Commissions. All brokerage commissions, finder’s fees, referral
fees and other similar compensation payable by Seller in connection with the
Lease.

 

1.25 Legal Requirements. All laws, statutes, codes, acts, ordinances, orders,

 

1.26 judgments, decrees, injunctions, rules, regulations, Permits, licenses,
authorizations, directions and requirements of governmental authorities or
quasi-governmental authorities, which now or at any time hereafter exercise
jurisdiction over the Property, or any use, operation or condition thereof,
including, but not limited to, the Americans With Disabilities Act of 1990 and
all regulations promulgated pursuant thereto and concurrency requirements, if
any, which apply to the Property or Purchaser immediately after the Closing.

 

1.27 Manager. The Gale Company.

 

1.28 Monetary Lien. Any mortgage, deed of trust, security deed, lien, monetary
judgment, security interest, past due tax or assessment or other similar
encumbrance of a monetary nature entered into or consented to by Seller and
arising against the Property or any portion of the Property.

 

1.29 Operating Agreements. All service, equipment, supply, security,
maintenance, concession, pest control, employment and collective bargaining
agreements, equipment leases, advertising contracts, vending machine contracts
and other such agreements (and any amendments, modifications or supplements
thereto) now existing or hereafter entered into by Seller or by any other
authorized Person on Seller’s behalf with respect to or affecting the Property
or any portion thereof (excluding the Lease, the management agreement with
Manager, any Commission Agreements and the Permitted Exceptions) (except that
nothing contained herein shall require Seller to cause any Tenant to terminate
any Operating Agreements to which Seller is not a party, and nothing contained
herein shall require Seller to assign or Purchaser to assume any Operating
Agreement entered into solely by any Tenant).

 

1.30 Owner’s Title Policy. An ALTA Owner’s Extended Coverage Policy of Title
Insurance (Form 1990, as amended 1992) issued by the Title Company, pursuant to
the Title Commitment, together with such endorsements as Purchaser may
reasonably require. The Owner’s Title Policy shall insure marketability of title
in fee simple absolute in the amount of the Purchase Price, subject only to the
Permitted Exceptions and free from the standard exceptions for matters of survey
(except for matters shown on the As-Built Survey or the Title Commitment as
approved by Purchaser), parties in possession (except for Tenant as a Tenant
only under the Lease) and mechanics’ and materialmen’s liens.

 

- 4 -



--------------------------------------------------------------------------------

1.31 Permits. The certificates of use and occupancy with respect to the Building
and all other consents, notices of completion, environmental and utility permits
and approvals, authorizations, variances, waivers, licenses, permits (including
conditional use permits), certificates and zoning and other approvals from any
governmental or quasi-governmental authority necessary, issued or granted with
respect to the Property now or prior to Closing.

 

1.32 Permitted Exceptions. Those matters identified or referred to in Section
5.3 as “Permitted Exceptions.”

 

1.33 Person. Any individual, sole proprietorship, partnership, limited
partnership, joint venture, general partnership, trust, unincorporated
organization, association, corporation, institution, entity, party or government
(whether national, federal, state, county, city, municipal or otherwise,
including, without limitation, any instrumentality, division, agency, body or
department thereof).

 

1.34 Personal Property. The tangible personal property owned by Seller, if any,
located on or used primarily in connection with the Land or the Improvements.

 

1.35 Plans and Specifications. The final plans and specifications for the
Improvements.

 

1.36 Property. Seller’s interest in the following property:

 

1.36.1 The Land;

 

1.36.2 The Improvements;

 

1.36.3 The Personal Property;

 

1.36.4 The landlord’s rights under the Lease; and

 

1.36.5 The Seller’s rights under the Surviving Contracts, the Warranties, the
Permits and the other Intangible Property.

 

1.37 Purchase Price. Purchase Price shall have the meaning ascribed thereto in
Section 4 hereof.

 

1.38 Rental Payments. Rental Payments shall have the meaning ascribed thereto in
Section 11.2 hereof.

 

1.39 Submission Items. The due diligence submission items delivered or to be
delivered to Purchaser by Seller as more particularly described in Section 9.1
below.

 

1.40 Survey. Collectively, (i) the Existing Survey and (ii) the As-Built Survey.

 

1.41 Surviving Contracts. The Operating Agreements which Purchaser does not
elect to cancel and agrees to assume, such election to be made on or before the
expiration of the Due Diligence Period; provided that the management agreement
with Manager shall be terminated as

 

- 5 -



--------------------------------------------------------------------------------

of the Closing Date under all circumstances. If Purchaser fails to make an
election to assume an Operating Agreement as provided above, Purchaser shall be
deemed to have elected not to assume such Operating Agreement.

 

1.42 Tenant. DSM Nutritional Products, Inc.

 

1.43 Tenant Deposits. If applicable, security or other monetary deposits of
Tenant under the Lease.

 

1.44 Tenant Estoppel Certificate. An estoppel certificate substantially in the
form required by the Lease, to be obtained from and executed by Tenant,
including a statement by Tenant that, to Tenant’s knowledge, neither Landlord
nor Tenant is in default under the Lease.

 

1.45 Title Commitment. The title commitment to be obtained in accordance with
Section 5.1 below.

 

1.46 Title Company. First American Title Insurance Company (by Majestic Abstract
Corp., as agent) or other reputable title insurance company doing business in
the State of New Jersey.

 

1.47 Utility Deposits. All deposits for utility services provided to the
Property, exclusive of utility deposits posted by the Tenants.

 

1.48 Voluntary Lien. Any lien or other encumbrance affecting title to the
property (other than Permitted Exceptions and Monetary Liens) that Seller has
knowingly and intentionally placed on the Property after the Effective Date.

 

1.49 Warranties. All assignable guarantees, warranties, and indemnities now
existing or existing prior to Closing relating to the construction, operation
and/or use of the Improvements or the Personal Property and in effect at the
time of Closing.

 

SECTION 2

PURCHASE AND SALE

 

2.1 Covenant to Buy and Sell. For good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Purchaser shall purchase the
Property from Seller, and Seller shall sell, convey, transfer and assign the
Property to Purchaser, subject to and in accordance with the terms and
conditions of this Agreement.

 

SECTION 3

EARNEST MONEY

 

3.1 Good Faith Deposit. Within two (2) Business Days after the Effective Date,
Purchaser shall deliver the Good Faith Deposit to Escrow Agent.

 

- 6 -



--------------------------------------------------------------------------------

3.2 Additional Earnest Money. Concurrently with Purchaser’s delivery of the
Acceptance Notice as provided in Section 9.3 below, if applicable, Purchaser
shall deliver the Additional Earnest Money to Escrow Agent.

 

3.3 Earnest Money Escrow Agreement. The Earnest Money (which includes the Good
Faith Deposit and, if applicable, the Additional Earnest Money) shall be held
pursuant to an Earnest Money Escrow Agreement in the form attached hereto as
Schedule 3.3.

 

3.4 Earnest Money Applied to Purchase Price. The Earnest Money shall be applied
to Purchase Price at Closing or returned to Purchaser upon termination of this
Agreement for any reason other than Purchaser’s wrongful failure to close the
purchase of the Property under this Agreement. If applicable, any letter(s) of
credit posted as Earnest Money shall be returned to Purchaser at Closing or upon
termination of this Agreement for reasons other than Purchaser’s default.

 

SECTION 4

PURCHASE PRICE

 

4.1 Purchase Price. The purchase price for the Property (herein referred to as
the “Purchase Price”) shall be Thirty Million and No/100 Dollars
($30,000,000.00). The Purchase Price shall be due and payable in immediately
available funds at Closing, less the amount of the Earnest Money, subject to any
adjustments and prorations required pursuant to the terms of this Agreement.

 

SECTION 5

TITLE

 

5.1 Initial Searches. Within three Business Days after the Effective Date,
Purchaser shall order a Standard Form Commitment for the Owner’s Title Policy,
with legible copies of all exceptions listed therein (the “Title Commitment”)
issued by the Title Company covering the Land and the Improvements, pursuant to
which the Title Company shall agree to issue the Owner’s Title Policy to
Purchaser at Closing. Title to the Property shall be insurable at not more than
ordinary or promulgated rates by the Title Company pursuant to the Owner’s Title
Policy; provided, however, that if the Title Company has committed to insure
over any title defect, such defect and affirmative insurance coverage shall be
subject to Purchaser’s approval in its reasonable discretion. The Owner’s Title
Policy shall insure against all mechanics’ liens, shall have full survey
coverage and shall have deleted therefrom all “printed standard exceptions.” At
or prior to Closing, Seller shall deliver such affidavits and agreements as may
be reasonably required by the Title Company in order to issue the Owner’s Title
Policy in accordance with this Agreement.

 

5.2 Survey. Purchaser shall, at Purchaser’s expense, cause the Initial Survey to
be updated to satisfy the requirements of the Title Company, to be delivered to
Seller, Purchaser and the Title Company not later than the last day of the Due
Diligence Period.

 

- 7 -



--------------------------------------------------------------------------------

5.3 Permitted Title Exceptions. The sale of the Property shall be subject to the
following:

 

5.3.1 The Lease and the rights of Tenant under the Lease;

 

5.3.2 The lien of all ad valorem real estate taxes, special improvement district
and general assessments for the calendar year in which Closing occurs, subject
to proration as herein provided, and for subsequent years which are not yet due
and payable; and

 

5.3.3 Any items shown on the Title Commitment and/or on the Survey, as approved
or deemed approved by Purchaser pursuant to this Agreement.

 

The above items described in this Section 5.3 are herein collectively referred
to as the “Permitted Exceptions”.

 

5.4 Objections to Title/Survey. Purchaser shall have until the date that is the
earlier of (i) five (5) Business Days after receipt of the Title Commitment and
the As-Built Survey, or (ii) the last day of the Due Diligence Period within
which to object in writing to any matters shown on the Title Commitment or
As-Built Survey. Seller shall have until the later of (i) the Closing Date or
(ii) five (5) Business Days after receipt of such written objections (the “Cure
Period”) to cure or cause to be cured Purchaser’s objections to Purchaser’s
reasonable satisfaction (with Closing being extended accordingly); provided that
Seller shall indicate its intentions as to whether it will commit to cure any
such objections within five (5) Business Days after Seller’s receipt of the
same. If Seller fails to respond within such five (5) Business Day period or in
the event Seller is unable or unwilling to so cure such objections prior to
expiration of the Cure Period, Purchaser may (A) waive such objections, or (B)
terminate this Agreement by written notice to Seller, in which event the Earnest
Money shall be returned to Purchaser and neither Purchaser nor Seller shall have
any further obligations hereunder, except obligations that expressly survive
termination of this Agreement.

 

5.5 Cure of Certain Liens. Notwithstanding Section 5.4 above, if the Title
Commitment reveals the existence of a Voluntary Lien or a Monetary Lien, then
Seller shall, at or prior to Closing, remove any such Voluntary Lien, or remove,
pay or bond over any amount due in satisfaction of such Monetary Lien (or,
subject to Purchaser’s reasonable approval, otherwise cause the same to be
removed as an exception in the Title Commitment). If one or more Monetary Liens
have not been satisfied at or before the Closing Date, then Purchaser is hereby
authorized to satisfy such Monetary Liens from the proceeds of the Purchase
Price at Closing.

 

- 8 -



--------------------------------------------------------------------------------

SECTION 6

SELLER’S REPRESENTATIONS AND WARRANTIES

 

Seller represents, warrants and covenants to Purchaser on and as of the
Effective Date as follows (it being a condition to closing but not a covenant
that such representations and warranties of Seller shall be true and correct in
all material respects as of the Closing Date as set forth in Section 10.4.1(C)
below):

 

6.1 Organization, Power and Authority. Seller is a limited partnership duly
organized, validly existing and in good standing under the laws of Delaware.
Seller is duly qualified to do business in the State of New Jersey and has all
necessary power to execute and deliver this Agreement and perform all of its
obligations hereunder. The execution, delivery and performance of this Agreement
by Seller: (A) have been duly and validly authorized by all necessary action on
the part of Seller and its partners, (B) do not conflict with or result in a
violation of any applicable partnership agreement or other organizational
documents, or of any judgment, order or decree of any court or arbiter in any
proceeding to which Seller is a party or by which any one of them is bound, and
(C) to Seller’s knowledge, do not conflict with or constitute a breach of, or
constitute a default under, any contract, agreement or other instrument by which
Seller or the Property is bound or to which Seller is a party.

 

6.2 No Conflict with Laws. To Seller’s knowledge, the execution and delivery of
this Agreement by Seller and the performance by Seller of its obligations
hereunder will not conflict with or result in a breach of any law, order,
judgment, writ, injunction or decree of any court or governmental
instrumentality having jurisdiction over the Property.

 

6.3 No Hazardous Substances on Property. Seller has no knowledge that: (A)
Hazardous Substances have been discharged, disbursed, released, stored, treated,
generated, disposed of, or allowed to escape on, in, or under the Property in
violation of any applicable Legal Requirements; (B) asbestos or asbestos
containing materials have been installed, used, incorporated into, or disposed
of on the Property in violation of applicable Legal Requirements; (C) PCBs have
been located on or in the Property, whether in electrical transformers,
fluorescent light fixtures with ballasts, cooling oils, or otherwise, in
violation of applicable Legal Requirements; and (D) underground storage tanks
are located on the Property, except as shown in environmental assessment
obtained by Seller in connection with its purchase of the Property (copies of
which have been furnished to Seller).

 

6.4 Litigation. Seller has not received written notice, nor does Seller have
actual knowledge, of any pending or threatened litigation or administrative
proceeding that is adverse to Seller and would affect its ability to perform
under this Agreement.

 

6.5 Condemnation. To Seller’s knowledge, there is no condemnation or eminent
domain proceeding pending or threatened against the Property (or any portion
thereof).

 

6.6 Lease. As of the Effective Date:

 

6.6.1 To Seller’s knowledge, the Lease is in full force and effect;

 

6.6.2 Seller has provided to Purchaser a full and complete copy of the Lease
from Seller’s files, which, to Seller’s knowledge, is a full and complete copy
of the Lease.

 

6.6.3 Seller has neither sent written notice to Tenant, nor received any written
notice from Tenant, claiming that Tenant or Seller, as the case may be, is in
default under the Lease;

 

- 9 -



--------------------------------------------------------------------------------

6.6.4 Seller has not received any Tenant Deposits other than those, if any, set
forth in the Lease; and

 

6.6.5 Seller has no knowledge of any Leasing Commission due with respect to the
current term of the Lease or upon the exercise of any renewal or expansion
option set forth in the Lease.

 

6.6.6 Tenant has not paid any rent, fees or other charges for more than one
month in advance.

 

6.7 No Violation Notice. To Seller’s knowledge, Seller has not received written
notice:

 

6.7.1 from any federal, state, county or municipal authority alleging any fire,
health, safety, building, pollution, environmental, zoning or other violation of
law in respect of the Property or any part thereof, which has not been entirely
corrected; or

 

6.7.2 from any insurance company or bonding company of any defects or
inadequacies in the Property or any part thereof, which would adversely affect
the insurability of the same or threatened termination of any policy of
insurance or bond.

 

6.8 Actual Knowledge. As used in this Agreement or in any Schedule attached or
to be attached hereto, any reference to “knowledge” with respect to Seller shall
mean the current, actual knowledge of Daniel T. Borger (as seller’s primary
asset manager), without any duty to investigate or inquire other than inquiry of
Kal Hazer, the employee of Manager who has primary responsibility for management
for the Property. In that regard, Daniel Borger has served as Seller’s primary
North American asset manager since Seller’s purchase of the Property and Kal
Hazer has been the employee of Manager with primary responsibility for the
Property for at least five (5) years.

 

6.9 As-Is Sale. EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, THE SALE OF
THE PROPERTY IS AND WILL BE MADE ON AN “AS IS”, “WHERE IS,” AND “WITH ALL
FAULTS” BASIS, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE,
EXPRESS, IMPLIED OR OTHERWISE, INCLUDING BUT NOT LIMITED TO ANY REPRESENTATION
OR WARRANTY CONCERNING TITLE TO THE PROPERTY, THE PHYSICAL CONDITION OF THE
PROPERTY (INCLUDING THE CONDITION OF THE SOIL OR THE IMPROVEMENTS), THE
ENVIRONMENTAL CONDITION OF THE PROPERTY (INCLUDING THE PRESENCE OR ABSENCE OF
HAZARDOUS SUBSTANCES ON OR AFFECTING THE PROPERTY), THE COMPLIANCE OF THE
PROPERTY WITH APPLICABLE LAWS AND REGULATIONS (INCLUDING ZONING AND BUILDING
CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS RESPECTING THE COMPANY
PROPERTY), THE FINANCIAL CONDITION OF SELLER OR ANY TENANT OR ANY OTHER
REPRESENTATION OR WARRANTY RESPECTING ANY INCOME, EXPENSES, CHARGES, LIENS OR
ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING OR PERTAINING TO THE PROPERTY OR
ANY PART THEREOF. PURCHASER ACKNOWLEDGES THAT SELLER DOES NOT MAKE ANY
REPRESENTATION OR

 

- 10 -



--------------------------------------------------------------------------------

WARRANTY REGARDING THE OFFERING MEMORANDUM PREPARED BY BROKER FOR THE PROPERTY
AND THAT SELLER SHALL NOT HAVE ANY LIABILITY FOR ANY ERROR, OMISSION OR
INACCURACY THEREIN. PURCHASER FURTHER ACKNOWLEDGES THAT, DURING THE DUE
DILIGENCE PERIOD, PURCHASER WILL EXAMINE, REVIEW AND INSPECT ALL MATTERS THAT IN
PURCHASER’S JUDGMENT BEAR UPON THE COMPANY AND THE COMPANY PROPERTY AND ITS
VALUE AND SUITABILITY FOR PURCHASER’S PURPOSES. EXCEPT AS TO MATTERS
SPECIFICALLY SET FORTH IN THIS AGREEMENT: (A) PURCHASER WILL ACQUIRE SELLER’S
INTEREST SOLELY ON THE BASIS OF ITS OWN PHYSICAL AND FINANCIAL EXAMINATIONS,
REVIEWS AND INSPECTIONS OF THE PROPERTY AND THE TITLE INSURANCE PROTECTION
AFFORDED BY THE OWNER’S POLICY, AND (B) WITHOUT LIMITING THE FOREGOING,
PURCHASER WAIVES ANY RIGHT IT OTHERWISE MAY HAVE AT LAW OR IN EQUITY, INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO SEEK DAMAGES FROM SELLER IN CONNECTION WITH THE
CONDITION OF THE PROPERTY, INCLUDING ANY RIGHT OF CONTRIBUTION UNDER THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT. SELLER IS
UNDER NO DUTY TO MAKE ANY AFFIRMATIVE DISCLOSURES OR INQUIRY REGARDING ANY
MATTER WHICH MAY OR MAY NOT BE KNOWN TO SELLER, AND PURCHASER, FOR ITSELF AND
FOR ITS SUCCESSORS AND ASSIGNS, HEREBY EXPRESSLY WAIVES AND RELEASES SELLER AND
ITS PARTNERS FROM ANY SUCH DUTY THAT OTHERWISE MIGHT EXIST.

 

6.10 No Seller Duty to Cure. Any reports, repairs or work required by Purchaser
are the sole responsibility of Purchaser, and Purchaser agrees that there is no
obligation on the part of Seller to make any changes, alterations or repairs to
the Property or to cure any violations of Law or to comply with the requirements
of any insurer.

 

6.11 Release of Seller. Except as expressly provided in this Section 6.11,
Purchaser, for Purchaser and Purchaser’s successors and assigns, hereby releases
Seller and its partners from, and waives all claims and liability for or
attributable to, the following:

 

6.11.1 any and all statements or opinions heretofore or hereafter made, or
information furnished, by Seller, Broker, Manager or any of their
representatives; and

 

6.11.2 any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever attributable to the Property,
whether arising or accruing before, on or after the Closing Date and whether
attributable to events or circumstances which have heretofore or may hereafter
occur, including, without limitation, all losses, costs, claims, liabilities,
expenses, demands and obligations with respect to the structural, physical, or
environmental condition of the Property;

 

provided, however, that the release and waiver set forth in this Section 6.12 is
not intended and shall not be construed to affect or impair any rights or
remedies that Purchaser may have against Seller as a result of a breach of any
of Seller’s warranties or of any covenant of Seller expressly set forth in this
Agreement to the extent the same expressly survive Closing or as a result of
Seller’s fraud.

 

- 11 -



--------------------------------------------------------------------------------

6.12 Survival. The foregoing representations, warranties and covenants of Seller
in this Section (except Sections 6.1, 6.2 and 6.4) should survive the Closing
for six (6) months.

 

6.13 Closing Constitutes Waiver. Notwithstanding and without limiting the
foregoing, if any of the representations or warranties of Seller contained in
this Agreement or in any certificate delivered in connection herewith are
materially false or inaccurate, or Seller is in material breach or default of
any of its obligations under this Agreement, but Purchaser nonetheless closes
the transactions hereunder and purchases the Property, then (i) Seller shall
have no liability or obligation respecting such false or inaccurate
representations or warranties or other breach or default (and any cause of
action resulting therefrom shall terminate upon the Closing) in the event and to
the extent that on or prior to the Closing, Purchaser shall have had actual
knowledge of the false or inaccurate representations or warranties or other
breach or default, and (ii) to the extent the due diligence materials furnished
or made available to Purchaser contain provisions or information that are
inconsistent with the foregoing representations and warranties (unless Seller
had actual knowledge of such inconsistency and failed to disclose the same to
Purchaser), such representations and warranties being deemed modified to the
extent necessary to eliminate such inconsistency and to conform such
representations and warranties to such due diligence materials.

 

SECTION 7

PURCHASER’S REPRESENTATIONS AND WARRANTIES

 

7.1 Authority. Purchaser represents and warrants to Seller that Purchaser is a
Delaware limited partnership, duly organized and validly existing under the laws
of the State of New Jersey and has all necessary power to execute and deliver
this Agreement and perform all of its obligations hereunder. The execution,
delivery and performance of this Agreement by Purchaser, (A) has been duly and
validly authorized by all necessary action on the part of Purchaser, (B) does
not conflict with or result in a violation of Purchaser’s organizational
documents or any judgment, order or decree of any court or arbiter in any
proceeding to which Purchaser is a party, and (C) to Purchaser’s knowledge, does
not conflict with or constitute a breach of, or constitute a default under, any
contract, agreement or other instrument by which Purchaser is bound or to which
Purchaser is a party.

 

7.2 No Conflict with Laws. To Purchaser’s knowledge, the execution and delivery
of this Agreement by Purchaser and the performance by Purchaser of its
obligations hereunder will not conflict with or result in a breach of any law,
order, judgment, writ, injunction or decree of any court or governmental
instrumentality having jurisdiction over Purchaser.

 

7.3 No Bankruptcy. Purchaser is not a party to any voluntary or involuntary
proceedings under any applicable laws relating to insolvency, bankruptcy,
moratorium or other laws affecting creditors rights to the extent that such laws
may be applicable to Purchaser and impair Purchaser’s ability to perform this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

7.4 Litigation. Purchaser has not received written notice, nor does Purchaser
have any actual knowledge, of any litigation, proceeding or action that would or
could have an adverse effect upon Purchaser or upon Purchaser’s ability to
perform under this Agreement.

 

7.5 Survival. The foregoing representations and warranties of Purchaser shall
not survive the Closing.

 

SECTION 8

SELLER’S COVENANTS

 

8.1 Notices of Violation. As soon as Seller has actual knowledge, Seller shall
provide Purchaser with written notice of any violation of any Legal Requirements
or Insurance Requirements affecting the Property, any service of process which
relates to the Property or which affects Seller’s ability to perform its
obligations under this Agreement or any allegations of a material default
received from any Tenant. If Seller is unwilling or unable to remove such
violation or comply with such notices by or before Closing, and the cost curing
such violation or complying with such notice exceeds $100,000.00, Purchaser
shall have the option to (a) waive such notification and proceed to close
without reduction in the Purchase Price; (b) terminate this Agreement and
receive a return of the Earnest Money unless after receipt of notice of
termination from Purchaser, Seller elects to reinstate this Agreement by
committing in writing to cure such violation or comply with such notice, at
Seller’s sole cost and expense, as soon as reasonably possible after the Closing
Date and in connection therewith Seller shall deposit with Purchaser cash or
other security reasonably satisfactory to Purchaser to cover the estimated cost
to cure such violation or comply with such notice.

 

8.2 Lease Obligations. Seller shall use Commercially Reasonable Efforts to
comply with all of the landlord’s obligations under the Lease. Seller will not
enter into any lease with regard to the Property, and will not amend, modify or
cancel any of the Lease, unless Purchaser has given its prior written consent,
such consent not to be unreasonably withheld.

 

8.3 Employees. Seller shall not hire any employees (and none are currently
employed) with respect to the ownership, maintenance, repair, use, operation or
enjoyment of the Property whose employment is not terminable by Seller, without
penalty, payment or expense, at or prior to Closing.

 

8.4 Operating Agreements. Seller shall not, without Purchaser’s written consent,
which consent shall not be unreasonably withheld or delayed, enter into or
consent to any Operating Agreements (except those which are terminable without
premium, cost, expense or penalty on not more than thirty (30) days’ notice).
Seller shall submit to Purchaser a copy of any proposed Operating Agreement,
together with such information regarding the proposed Operating Agreement as is
reasonably available to Seller and as Purchaser may reasonably request.
Purchaser shall respond to the same within seven (7) days after receipt of the
request, and shall be deemed to have approval the same unless written objection
or disapproval is given within such seven (7) day period.

 

- 13 -



--------------------------------------------------------------------------------

8.5 Tenant Estoppel Certificates. Seller shall good faith efforts to obtain a
Tenant Estoppel Certificate from Tenant at least three (3) Business Days prior
to Closing. Obtaining such Tenant Estoppel Certificate shall be a condition to
Closing as set forth in Section 10.1.4(a) below, but, as long as Seller uses
good faith efforts, Seller shall not be in default under this Agreement and
Purchaser’s sole remedy for failure of such condition shall be termination of
this Agreement and receipt of a refund of the Earnest Money.

 

SECTION 9

PURCHASER’S DUE DILIGENCE AND INSPECTION OF PROPERTY

 

9.1 Outstanding Deliveries by Seller for Initial Diligence. Seller has delivered
to Purchaser certain due diligence submissions requested by Purchaser. Seller
shall deliver to Purchaser the additional Submission Items (if any) set forth on
Schedule 9.1 attached hereto not later than five (5) Business Days after the
Effective Date.

 

9.2 Inspection of Property. Purchaser or its appointed agents or independent
contractors shall have, at all reasonable times prior to the Closing and subject
to the rights of the Tenant under the Lease, the privilege of going upon the
Land and in the Improvements, at Purchaser’s sole cost and expense, contacting
the Tenant, inspecting, examining, testing, appraising and surveying the
Property; provided that Purchaser shall not deal directly with Tenant without
affording Seller the opportunity to have a representative present. In exercising
the privileges granted pursuant to this Section, Purchaser shall use
Commercially Reasonable Efforts to avoid interfering with the use and enjoyment
of the Property by any Tenant, and Purchaser shall substantially restore the
Property to the condition existing prior to such activities on the Property. No
physically invasive testing may be undertaken without the prior written consent
of Seller. In consideration of Purchaser’s right to inspect the Property as
described in this Section, Purchaser agrees to indemnify, defend and hold Seller
and Tenant harmless from any actions, suits, liens, claims, damages, expenses
(including reasonable attorneys’ fees), losses and liabilities for damage to
personal property or personal or bodily injury arising from or attributable to
any acts performed in exercising Purchaser’s rights under this Section 9.2
(including, without limitation, any rights or claims of materialmen or mechanics
to liens on the Property, but excluding any matter to the extent arising
primarily out of the negligence or misconduct of Seller and excluding damages
resulting from Purchaser’s discovery of any adverse conditions). Prior to entry
on the Property, Purchaser shall provide evidence of liability insurance
reasonably satisfactory to Seller and naming Seller and its mortgagee as an
additional insured. This agreement to indemnify Seller shall survive the Closing
and any termination of this Agreement.

 

9.3 Due Diligence Period. Purchaser shall have the right to terminate this
Agreement prior to the expiration of the Due Diligence Period if Purchaser
elects not to proceed with the purchase for any reason or no reason by
delivering written notice to Seller (the “Acceptance Notice”). If Purchaser
fails to deliver an Acceptance Notice prior to the expiration of the Due
Diligence Period, this Agreement shall automatically terminate and the Good
Faith Deposit shall be refunded to Purchaser.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 10

CLOSING

 

10.1 Closing Date. The Closing shall be held during regular business hours on or
before September 15, 2005; provided, that Purchaser shall have the right to
extend the Closing Date for up to two (2) additional Business Days if (a)
Purchaser is prevented from closing on September 15, 2005 for reasons that are
wholly outside of Purchaser’s control, (b) Purchaser sends written notice of
extension not later than September 13, 2005, with a representation as to the
specific cause for delay. The Closing shall be a so called “New York style
closing” held at the offices of Herrick, Feinstein LLP, Purchaser’s counsel,
located at 2 Park Avenue, New York, New York 10016, and the exact time and
Closing Date shall be selected by Purchaser by written notice to delivered to
Seller not less than five (5) days prior to the date so selected.

 

10.2 Delivery; Possession. At Closing, Seller shall deliver to Purchaser the
items required of Seller under this Agreement, and Purchaser shall deliver to
Seller the Purchase Price (after making the adjustments and prorations as
provided herein), together with the other items required of Purchaser under this
Agreement. Seller shall deliver possession of the Property to Purchaser, subject
only to the Permitted Exceptions and the Surviving Contracts, at the time of
Closing. Subject to Section 14 and 15 below, risk of loss shall remain with
Seller until Closing.

 

10.3 Closing Costs.

 

10.3.1 Seller’s Costs. Seller shall pay (A) the fees and expenses of Seller’s
attorneys, (B) all charges for releases of applicable documents evidencing or
securing Seller’s financing, (C) one-half (1/2) of any intangible tax, grantee
or grantor tax, transfer tax and deed stamps payable in connection with the
transfer of the Property or the recording of the Deed, and (D) one-half of all
escrow charges.

 

10.3.2 Purchaser’s Costs. Purchaser shall pay (A) any costs incurred by
Purchaser in preparing and performing its due diligence investigations,
including, without limitation, the cost of environmental or engineering
investigations in addition to those undertaken in connection with the
Environmental Report and other reports made available to Purchaser, (B) the fees
and expenses of Purchaser’s attorneys, (C) one-half (1/2) of any indexing fee,
intangible tax, grantor or grantee tax, transfer tax, deed stamps or other
governmental charges payable in connection with the transfer of the Property or
recording of the Deed, (D) the cost of the Title Commitment and the Title
Policy, (E) the cost of the As-Built Survey, and (F) one-half of all escrow
charges.

 

10.3.3 Other Costs. Any other costs not specifically provided for in Section
10.3.1 and Section 10.3.2 hereof shall be paid by the party who incurred those
costs, or if neither party is charged with incurring any such costs, then by the
party customarily assessed for such costs in the place where the Property is
located.

 

10.3.4 Survival. The provisions of this Section 10.3 shall survive the Closing.

 

- 15 -



--------------------------------------------------------------------------------

10.4 Conditions to Closing.

 

10.4.1 Purchaser’s Conditions to Closing. The obligation of Purchaser to
consummate the purchase the Property is expressly conditioned upon the
fulfillment or satisfaction of each of the following conditions on or before the
Closing Date:

 

  (A) Purchaser shall have received the Tenant Estoppel Certificate;

 

  (B) Seller shall have performed each material undertaking, covenant and
agreement to be performed by Seller under this Agreement, including, but not
limited to, delivery of all items and documents required under Section 12 below;

 

  (C) Each representation and warranty made in this Agreement by Seller shall be
true and correct in all material respects as of the Closing Date, except due to
changes in facts and circumstances disclosed to Purchaser, it being agreed that
failure of a representation or warranty to be true and correct due to a change
in the facts or circumstances (not caused by Seller’s willful or intentional
misconduct) shall not constitute a default by Seller under this Agreement but
shall merely be deemed a failure of condition if the cost to cure such change in
fact or circumstance, or the aggregate decrease in the value of the Property is
more than $100,000.00; and

 

  (D) Purchaser shall have received the Owner’s Title Policy, or in lieu of
issuance of the foregoing at Closing, the delivery by Seller of a “marked up”
Title Commitment dated as of the Closing Date, committing to the issuance of the
Owner’s Title Policy in the form of such “marked up” Title Commitment, subject
only to the Permitted Exceptions, with gap coverage, deleting all requirements
and deleting the standard exceptions in accordance with Section 5 above.

 

10.4.2 Seller’s Conditions to Closing. The obligation of the Seller to
consummate the sale the Property is expressly conditioned upon the fulfillment
or satisfaction of each of the following conditions on or before the Closing
Date:

 

  (A) Purchaser shall have performed each material undertaking, covenant and
agreement to be performed by Purchaser under this Agreement, including, but not
limited to, delivery of all items and documents required under Section 12 below;
and

 

  (B) Each representation and warranty made in this Agreement by Purchaser shall
be true and correct in all material respects as of the Closing Date.

 

- 16 -



--------------------------------------------------------------------------------

10.4.3 Failure of Condition. If any of the foregoing conditions is not satisfied
on or before the Closing Date, then the party whom the failed condition benefits
may terminate this Agreement by written notice to the other, in which event the
Earnest Money (including any letter(s) of credit) shall be returned to Purchaser
and the parties shall be released from liability under this Agreement, except
for those liabilities that expressly survive termination of this Agreement.

 

SECTION 11

PRORATIONS AND CREDITS AT CLOSING

 

All prorations “as of the Closing Date” shall be made as of 12:01 A.M. local
time on the Closing Date. In each proration set forth below, the portion thereof
allocable to periods beginning with the Closing Date shall be credited to
Purchaser or charged to Purchaser, as applicable, at Closing or, in the case of
allocations made after Closing, upon receipt of such payments or invoices as of
the Closing Date. The following items shall, as applicable, be prorated between
Purchaser and Seller or credited to Purchaser or Seller:

 

11.1 Property Taxes and Assessments.

 

11.1.1 Real Estate and Personalty Taxes. Seller shall provide to Purchaser a
copy of all real estate and personal property tax bills and assessments for the
year in which the Closing occurs, if available, at least five (5) Business Days
before Closing, and Seller shall pay all ad valorem or general property taxes
and personalty taxes attributable to and assessed for the calendar year in which
Closing occurs and for prior years, if such taxes shall be due and payable as of
Closing. If such taxes are not yet due or payable, Purchaser shall receive a
credit therefor in an amount equal to the amount of prior collections from
Tenant with respect to such calendar year and shall pay taxes as and when due.
If Seller has paid ad valorem or general real and personal property taxes with
respect to the Property attributable to and assessed for the calendar year in
which the Closing occurs, Seller shall receive a credit equal to that portion of
the taxes so paid that is attributable to the period after the Closing Date As
between Seller and Purchaser, there shall be no post closing adjustment for
taxes, and Purchaser will look solely to Tenant for any shortage.

 

11.1.2 Special Improvement Assessments. Special taxes and assessments payable
over time shall be assumed by Purchaser, and current special taxes and
assessments shall be prorated in accordance with Section 11.1.1 above.

 

- 17 -



--------------------------------------------------------------------------------

11.2 Rents. Subject to Section 11.1 above relating to proration of tax
collections, rents and other reimbursements under the Lease (herein collectively
called “Rental Payments”) actually received by Seller, shall be prorated as of
the Closing Date and the portion thereof allocable to periods beginning with the
Closing Date shall be credited to Purchaser at Closing. To the extent that as of
the Closing there shall be any unpaid Rental Payments due under the Lease, then
Purchaser shall use Commercially Reasonable Efforts to collect the same and
shall pay Seller the amounts so collected, subject to proration of the same upon
collection and subject to the requirement that any Rental Payments received by
Purchaser after Closing shall first be applied to current rents and then to
amounts past due.

 

11.3 Tenant Deposits. Purchaser shall receive a credit at Closing for all Tenant
Deposits (and any interest thereon required to be reimbursed to any Tenant)
pursuant to the Lease or pursuant to applicable law, or such Tenant Deposits and
interest thereon shall be assigned and delivered to Purchaser at Closing.

 

11.4 Utility Expenses and Payments. All payments or expenses for utilities shall
be prorated but only to the extent Seller, as landlord, is responsible for
payment under the Lease.

 

11.5 Payments Under Surviving Contracts. All payments due or made under any
Surviving Contracts (excluding in any event Operating Agreements entered into by
any Tenant) shall be prorated as of the Closing Date.

 

11.6 No Reconciliation. In the event final figures have not been reached on any
of the adjustments, prorations or costs which are to be adjusted at or prior to
Closing pursuant to this Section 11, the parties shall close using adjustments
and prorations reasonably estimated by Seller and Purchaser, with appropriate
reconciliation and adjustments for errors being made within ninety (90) days
after Closing. All prorations shall be final as of Closing, except as set forth
in Section 11.2 above with regard to unpaid Rental Payments due at Closing.

 

11.7 Other Matters. Seller and Purchaser shall make such other adjustments and
apportionments as are expressly set forth in this Agreement.

 

SECTION 12

CONVEYANCES AND DELIVERIES AT CLOSING

 

12.1 Special Warranty Deed. At Closing, Seller shall convey the Land and
Improvements to Purchaser by a duly executed and recordable Bargain and Sale
Deed (with covenant as to grantor’s acts) in substantially the form attached
hereto as Schedule 12.1, subject only to the Permitted Exceptions.

 

12.2 Quitclaim Deed. If the description of the Property as shown on the Survey
and confirmed in the Title Commitment is different from the description of the
Property in Exhibit “A”, at Closing, Seller shall, in addition to the Bargain
and Sale Deed (with covenant as to grantor’s acts) based upon the description of
the Property as shown in Exhibit “A” convey title by quitclaim deed based upon
the description of the Property on the Survey and Title Commitment. Nothing in
this Section shall be construed so as to diminish Purchaser’s right to object to
matters shown on the As-Built Survey as provided in Section 5.4.

 

- 18 -



--------------------------------------------------------------------------------

12.3 Bill of Sale. At Closing, Seller shall convey the Personal Property to
Purchaser by a duly executed Bill of Sale in the form attached hereto as
Schedule 12.3.

 

12.4 Assignment and Assumption of Lease. At Closing, Seller shall assign to
Purchaser, and Purchaser shall assume, the landlord/lessor’s interest in and to
the Lease by duly executed assignment and assumption agreement in the form
attached hereto as Schedule 12.4.

 

12.5 Assignment and Assumption of Surviving Contracts. At Closing, Seller shall
assign to Purchaser, and Purchaser shall assume, Seller’s interest in the
Surviving Contracts, by duly executed assignment and assumption agreement in the
form attached hereto as Schedule 12.5. Seller shall use Commercially Reasonable
Efforts (without the expenditure of funds) to obtain any and all necessary
consents, if any, for such assignment and shall deliver the same to Purchaser at
or prior to Closing; provided that if any necessary consents are not timely
obtained, Purchaser may elect to require that Seller cause any such Operating
Agreements to be canceled prior to Closing, in which event Seller shall cancel
the same.

 

12.6 Tenant Estoppel Certificate. Seller shall use Commercially Reasonable
Efforts to obtain and deliver to Purchaser prior to the Closing the Tenant
Estoppel Certificate as provided in Section 8.5 above.

 

12.7 Notice of Sale. On or about the Closing Date, Seller shall send a written
notice, in the form attached hereto as Schedule 12.7, to the Tenant.

 

12.8 Lease and Surviving Contracts. At or simultaneously with the Closing,
Seller shall deliver to Purchaser the original (or certified copies of) the
Lease, the Surviving Contracts, the Warranties, the Plans and Specifications and
the Permits. Seller may keep copies of such materials at Seller’s sole cost and
expense. For a period of two (2) years after the Closing Date, Purchaser shall
permit Seller to examine and make copies (at Seller’s expense) of such materials
at the Property or at the place of business of Purchaser during regular business
hours with reasonable advance notice. The provisions of this Section 12.8 shall
survive the Closing and the delivery of the Special Warranty Deed.

 

12.9 Section 1445 Certificate. At Closing, Seller shall execute and deliver to
Purchaser (a) a certificate substantially in the form of Schedule 12.9 attached
hereto stating that Seller is not a “foreign person” as defined in Section 1445
of the Internal Revenue Code and the regulations thereunder, and (b) an IRS Form
1099 with respect to this transaction and such other documents or instruments as
may be required by the Internal Revenue Code (or regulations promulgated
pursuant thereto).

 

12.10 Affidavit of Title. At Closing, Seller shall execute and deliver to
Purchaser and to the Title Company such resolutions, affidavits and certificates
as the Title Company may reasonably require to issue the Owner’s Title Policy in
accordance with the Title Commitment.

 

- 19 -



--------------------------------------------------------------------------------

12.11 Closing Statement. At Closing, Seller and Purchaser shall execute and
deliver a Closing Statement which shall, among other items, set forth the
Purchase Price, all credits against the Purchase Price, the amounts of all
prorations and other adjustments to the Purchase Price and all disbursements
made at Closing on behalf of Purchaser and Seller in accordance with the terms
of this Agreement.

 

12.12 Evidence of Authority. At Closing, Seller and Purchaser shall deliver to
the other the Evidence of Authority dated not more than twenty (20) days before
the Closing Date.

 

12.13 Assignment of Intangible Property. At Closing, Seller shall deliver to
Purchaser a general assignment of the Warranties, Utility Deposits, Permits and
the other Intangible Property, which assignment shall be substantially in the
form attached hereto as Schedule 12.13.

 

12.14 Conveyance of Awards. At Closing, Seller shall, if and to the extent
applicable, deliver to Purchaser all proper instruments for the conveyance of
any condemnation, insurance or other awards or proceeds described in and subject
to and in accordance with 13.2 hereof, all duly executed by Seller.

 

12.15 Physical Possession. At Closing, Seller shall deliver to Purchaser keys to
the Property and actual sole and exclusive physical possession of the Property,
subject only to the rights of Tenant and the Permitted Exceptions.

 

12.16 Other Documents. At Closing, Seller and Purchaser shall deliver to each
other appropriate transfer tax returns and any other documents expressly
required to be delivered or furnished pursuant to any other provisions of this
Agreement or reasonably required to carry out the purpose and intent of this
Agreement.

 

SECTION 13

NOTICES

 

13.1 Notices. All notices, consents, approvals and other communications which
may be or are required to be given by either Seller or Purchaser under this
Agreement shall be properly given only if made in writing (except as expressly
provided to the contrary in this Agreement) and sent by (A) hand delivery, (B)
U.S. Certified Mail, Return Receipt Requested, (C) electronic transfer device
with telephone or other confirmation of receipt on a Business Day, or (D) a
nationally recognized overnight delivery service (such as Federal Express, UPS
Next Day Air, or DHL), with all delivery charges paid by the sender and
addressed to Purchaser or Seller, as applicable, to the following addresses:

 

If to Purchaser:    One Liberty Properties, Inc.     

60 Cutter Mill Road

Suite 303

     Great Neck, New York 11021      Telephone:    (516) 466-3100     
Facsimile:    (516) 773-2770      Attn:    Lawrence G. Ricketts, Jr.

 

- 20 -



--------------------------------------------------------------------------------

With a Copy to:    Herrick, Feinstein LLP      2 Park Avenue      New York, New
York 10016      Telephone:    (212) 592-1416      Facsimile:    (212) 545-3334  
   Attn:    Carl F. Schwartz, Esq. If to Seller:    c/o Falk of North America,
Inc.      6 Adelaide Street East, Suite 310      Toronto, Ontario M5C 1H6 Canada
     Telephone:    (416) 410-8713      Facsimile:    (416) 410-8714      Attn:
   Daniel T. Borger With a Copy to:    Boult Cummings Conners & Berry PLC     
1600 Division Street, Suite 700      Nashville, Tennessee 37203      Telephone:
   (615) 252-2343      Facsimile:    (615) 252-6343      Attn:    John R. Haynes

 

13.2 Notice Effective Date. All such notices shall be deemed received, (1) if
delivered by hand, certified mail or overnight delivery service, on the date of
delivery and (2) if sent by electronic transfer on a Business Day during the
recipient’s normal business hours, on the date of transmission (with
confirmation of successful transmission), otherwise the same shall be deemed to
have been received on the following Business Day. The refusal to accept delivery
shall constitute acceptance and, in such event, the date of delivery shall be
the date on which delivery was refused.

 

SECTION 14

CASUALTY AND CONDEMNATION

 

14.1 Casualty. Prior to the Closing Date, and notwithstanding the pendency of
this Agreement, the entire risk of loss or damage by fire or other casualty (a
“Casualty”) shall be borne and assumed by Seller, except as otherwise
specifically provided in this Section 14.1. Until the Closing has occurred,
Seller shall keep its insurance policies in effect and shall comply with all
Insurance Requirements. If, prior to the Closing Date, any part of the Property
is damaged or destroyed by a Casualty, Seller shall immediately notify Purchaser
of such fact. If (i) such damage or destruction results in damage for which
repair costs are estimated by Purchaser in good faith to exceed $250,000.00,
(ii) there occurs uninsured damage or destruction to the Property under
circumstances where Seller does not promptly provide funds for restoration in
amount equal to the uninsured damage, (iii) the damage or destruction allows the
reduction or abatement of rent, or (iv) it allows Tenant to terminate the Lease,
which right is not waived in

 

- 21 -



--------------------------------------------------------------------------------

writing by Tenant prior to the scheduled Closing Date, Purchaser shall have the
option to terminate this Agreement upon written notice to Seller given not later
than thirty (30) days after receipt of Seller’s written notice of the Casualty
(with the Closing Date being extended as necessary to allow such 30 day period
to run), in which event the Earnest Money (including any letter(s) of credit)
shall be returned to Purchaser and the parties shall be released from any
further liability hereunder, except for those liabilities that expressly survive
termination of this Agreement. If the repair and restoration of the Property has
not been completed as of Closing, and if Purchaser does not elect to terminate
this Agreement by reason of any Casualty, Seller shall, subject to any
requirements set forth in the Lease, pay over or assign to Purchaser all amounts
received or due (plus an amount equal to the deductible, if any, under Seller’s
casualty insurance policy covering the Property unless previously expended by
Seller for an Approved Casualty Repair, as defined below) from and all claims
against, any insurance company or governmental entity as a result of such
casualty (other than rent loss insurance with regard to the period prior to
Closing and amounts expended by Seller for emergency repairs or for repairs
which are required by the Lease or approved in writing by Purchaser (an
“Approved Casualty Repair”)). To the extent permitted by the Lease, Purchaser
shall have the right to participate in, and after Closing control, any
adjustment of the insurance claim and, in such event, Purchaser and Seller shall
cooperate each with the other in good faith.

 

14.2 Condemnation. At Closing, Seller shall quitclaim to Purchaser all of
Seller’s right, title and interest, if any, in and to the beds of streets,
roads, alleys, avenues and highways abutting the Property and all of Seller’s
right, title and interest in and to all awards in condemnation, or damages of
any kind, to which Seller is entitled at the time of Closing, by reason of any
exercise of the power of eminent domain with respect thereto or for the taking
of the Property or any part thereof or by reason of any other event affecting
the value of the Property which gives rise to a compensatory claim against a
third Person after the Effective Date. Prior to the Closing Date, if all or any
portion of the Property is taken, or if access thereto is reduced or restricted,
by eminent domain or otherwise (or if such taking, reduction or restriction is
pending, threatened or contemplated) (hereinafter a “Condemnation Proceeding”),
Seller shall immediately notify Purchaser of such fact. In the event that such
notice relates to the taking of a material portion of the Property, Purchaser
shall have the option, in its sole and absolute discretion, to terminate this
Agreement upon written notice to Seller given not later than ten (10) days after
receipt of Seller’s written notice of the Condemnation Proceeding, whereupon the
Earnest Money (including any letter(s) of credit) and neither Party shall have
any further rights, obligations or liabilities hereunder except with respect to
those rights, obligations or liabilities which expressly survive the termination
of this Agreement. For the purposes of this Section, and without limiting the
generality of the foregoing, a taking shall be deemed “material” if it (i)
allows the reduction or abatement of rent, or (ii) allows Tenant to terminate
the Lease, which right is not waived in writing by such Tenant prior to the
scheduled Closing Date. If the Property or a portion thereof is taken and this
Agreement is not terminated, then the parties shall proceed to the Closing
pursuant to the terms hereof without any reduction in the Purchase Price. Tenant
shall receive Condemnation proceeds to the extent provided by the Lease, and
Seller shall at Closing, assign to Purchaser its rights (if any) to receive any
Condemnation award. Prior to Closing (to the extent permitted by the Lease),
Purchaser may participate with Seller in any Condemnation Proceeding affecting
the Property and after Closing, Purchaser shall control such proceedings.

 

- 22 -



--------------------------------------------------------------------------------

SECTION 15

BROKERS

 

15.1 Commissions Due Broker. Seller shall pay all commissions due to Broker at
Closing.

 

15.2 Representation and Indemnity. Except for Broker, each of Seller and
Purchaser warrants and represents to the other that such party has employed
(expressly or impliedly) no broker, agent or other such Person as to which a
commission or other such fee is or would become due or owing as a result of the
purchase and sale contemplated hereby and has made no agreement (express or
implied) to pay any broker’s commissions or other such fees in connection with
the purchase and sale contemplated by this Agreement. Each of Seller and
Purchaser agrees to indemnify and defend the other against, and to hold the
other harmless of and from, all claims, demands and liabilities (including
reasonable attorneys’ fees and expenses incurred in defense thereof) for any
commissions or fees payable to, or claimed by, any broker, agent or other such
Person arising out of the employment or engagement of such Person employed
(expressly or impliedly) by Seller or Purchaser, as applicable, or with whom
Seller or Purchaser, as applicable, has, or is claimed to have, made an
agreement (express or implied) to pay or cause to be paid a commission or other
such fee.

 

SECTION 16

DEFAULT/REMEDIES

 

16.1 Seller’s Default/Purchaser’s Remedies. Notwithstanding any other remedy
provided for herein, if Seller wrongfully fails to close the sale of the
Property, Purchaser shall be entitled to either (i) terminate this Agreement and
receive a refund of the Earnest Money, or (ii) pursue an action for specific
performance, it being agreed and understood that if Purchaser does not terminate
this Agreement, Seller shall remain liable for performance and shall be subject
to an action for specific performance, but shall not be liable for direct or
other damages, or any other remedial relief available at law or in equity on
account of such failure, it being agreed and understood that it is the intention
of the parties hereto that specific performance should be awarded, if such
performance is possible, even though monetary damages or another remedy is
otherwise available at law. Notwithstanding the foregoing, if specific
performance is not available because of an intentional default by Seller in
contravention of this Agreement with the intent to deprive Purchaser of the
benefit of its bargain, Purchaser may, in addition to terminating this Agreement
and receiving a refund of the Earnest Money, recover the out of pocket costs
incurred by Purchaser in connection with this Agreement, not to exceed
$50,000,00. The foregoing remedies are exclusive. In no event shall Seller be
liable for consequential, incidental or punitive damages.

 

16.2 Purchaser’s Default/Seller’s Remedies. Notwithstanding any other remedy
provided herein, subject to all conditions set forth in this Agreement, if
Purchaser wrongfully fails to close the purchase of the Property under this
Agreement, then Seller as its sole and exclusive remedy at law, in equity or
otherwise shall be entitled to receive the Earnest Money from Escrow Agent, as
liquidated damages, it being acknowledged that Seller’s actual damages are
difficult or impossible to ascertain. To the extent all or part of the Earnest
Money is in the

 

- 23 -



--------------------------------------------------------------------------------

form of letter(s) of credit, Seller be entitled to draw upon and retain the
proceeds of such letter(s) of credit. In no event shall Purchaser be liable for
consequential, incidental or punitive damages and in no event shall Purchaser be
subject to an action for specific performance.

 

16.3 Limitation of Liability. Notwithstanding anything to the contrary contained
in this Agreement or any documents executed in connection herewith, if the
Closing of the transaction contemplated hereunder shall have occurred, the
aggregate liability of Seller arising pursuant to or in connection with the
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) of Seller under this Agreement (or any document or
certificate executed or delivered in connection herewith) shall not exceed Five
Hundred Thousand and No/100 Dollars ($500,000.00), absent fraud by Seller. The
provisions of this Section 16.3 shall survive Closing or termination of this
Agreement.

 

SECTION 17

ASSIGNMENT

 

Purchaser may not assign its rights under this Agreement without Seller’s prior
written consent, which consent shall not be unreasonably withheld or delayed;
provided, however, that Purchaser shall have the right to assign its rights
under this Agreement without Seller’s consent to (i) any entity owned or
controlled by, or under common control with, Purchaser or to (ii) a “qualified
intermediary” as defined under Treas. Reg. § 1.1031(k)-1(g)(4), in order to
effect an exchange of the Property for like-kind property under Section 1031 of
the Internal Revenue Code of 1986, as amended, as long as (a) the completion of
such exchange shall not cause any unreasonable delay in the Closing Date, (b)
the party which does not initiate the exchange shall not incur any additional
costs in connection with such exchange, and (c) neither Seller nor Purchaser
shall be required to take title to any property involved in such exchange. In
connection with any such exchange of the Property, Seller shall execute and
deliver to Purchaser or the “qualified intermediary” at or prior to the closing
and all documents reasonably required by Purchaser or the “qualified
intermediary” to complete such exchange. No assignment shall release Purchaser
or Seller from their obligations under this Agreement. Notwithstanding the
foregoing, Purchaser shall provide Seller with written notice at least two (2)
business days prior to the effective date of such proposed assignment together
with a copy of the assignment document, which document shall state that the
assignee assumes all of Purchaser’s obligations hereunder.

 

SECTION 18

GENERAL PROVISIONS

 

18.1 Agreement Binding. This Agreement (and the representations, warranties and
covenants contained herein) shall run with the land and shall be binding upon
each party hereto and such party’s successors and permitted assigns and shall
inure to the benefit of each party hereto and such party’s successors and
permitted assigns.

 

18.2 Entire Agreement. This Agreement, and all of the Schedules and Exhibits
referenced herein and annexed hereto, contain the final, complete and entire
agreement of the parties hereto with respect to the matters contained herein,
and no prior agreement or

 

- 24 -



--------------------------------------------------------------------------------

understanding pertaining to any of the matters connected with this transaction
shall be effective for any purpose. Except as may be otherwise provided herein,
the agreements embodied herein may not be amended except by an agreement in
writing signed by the parties hereto.

 

18.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey.

 

18.4 Further Assurances. Seller and Purchaser each agree to execute and deliver
to the other such further documents or instruments as may be reasonable and
necessary in furtherance of the performance of the terms, covenants and
conditions of this Agreement. This covenant shall survive the Closing.

 

18.5 Interpretation. TIME IS OF THE ESSENCE IN THE PERFORMANCE OF THIS
AGREEMENT. The titles, captions and paragraph headings are inserted for
convenience only and are in no way intended to interpret, define, limit or
expand the scope or content of this Agreement or any provision hereof. If any
party to this Agreement is made up of more than one Person, then all such
Persons shall be included jointly and severally, even though the defined term
for such party is used in the singular in this Agreement. This Agreement shall
be construed without regard to any presumption or other rule requiring
construction against the party causing this Agreement to be drafted. If any
words or phrases in this Agreement shall have been stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Agreement shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Agreement and no implication or
inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated.

 

18.6 Counterparts. This Agreement may be executed in separate counterparts,
which may be transmitted via facsimile. It shall be fully executed when each
party whose signature is required has signed at least one (1) counterpart even
though no one (1) counterpart contains the signatures of all of the parties to
this Agreement.

 

18.7 Non-waiver. No waiver by Seller or Purchaser of any provision hereof shall
be deemed to have been made unless expressed in writing and signed by such
party. No delay or omission in the exercise of any right or remedy accruing to
Seller or Purchaser upon any breach of this Agreement shall impair such right or
remedy or be construed as a waiver of any such breach theretofore or thereafter
occurring. The waiver by Seller or Purchaser of any breach of any term, covenant
or condition herein stated shall not be deemed to be a waiver of any other
breach, or of a subsequent breach of the same or any other term, covenant or
condition herein contained.

 

18.8 Severability. This Agreement is intended to be performed in accordance with
and only to the extent permitted by applicable law. If any provision of this
Agreement or the application thereof to any Person or circumstance shall, for
any reason and to any extent, be invalid or unenforceable, but the extent of the
invalidity or unenforceability does not destroy the basis of the bargain between
the parties as contained herein, the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

 

- 25 -



--------------------------------------------------------------------------------

18.9 Schedules/Exhibits. The Schedules and Exhibits referred in and attached to
this Agreement are incorporated herein in full by this reference.

 

18.10 Attorneys’ Fees. In the event of any controversy, claim or dispute between
the parties arising from or relating to this Agreement (including, but not
limited to, the enforcement of any indemnity provisions or enforcement of any
document executed in connection with or at the Closing), the prevailing party
shall be entitled to recover reasonable costs, expenses and reasonable
attorneys’ fees, including, but not limited to, court costs and other expenses
through all appellate levels and in bankruptcy court. This provision shall
survive the Closing.

 

18.11 No Third-Party Beneficiary. This Agreement is made solely and specifically
between and for the benefit of the parties hereto, and their respective
successors and permitted assigns, and no other Person whatsoever shall have any
rights, interests, or claims hereunder or be entitled to any benefits under or
on account of this Agreement as a third-party beneficiary or otherwise.

 

18.12 Business Days. If any date provided for in this Agreement shall fall on a
day which is not a Business Day, the date provided for shall be deemed to refer
to the next Business Day.

 

18.13 Relationship Between Purchaser and Seller. Seller and Purchaser intend
that the relationship between them shall be solely that of seller and buyer.
Neither this Agreement nor any other instrument executed in connection with this
Agreement, nor the consummation of the transactions contemplated herein or
therein, shall be deemed or construed to create a partnership,
tenancy-in-common, joint tenancy, joint venture or co-ownership by or between
Seller and Purchaser, or to create a relationship between Seller and Purchaser
other than that of buyer and seller.

 

18.14 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i)
ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (ii) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

- 26 -



--------------------------------------------------------------------------------

18.15 No Personal Liability. No officer, partner, director, shareholder,
beneficial owner, agent or employee of Seller, Manager or Purchaser (including
successors and assigns), or any of their constituents, shall be personally
liable under this Agreement.

 

18.16 Confidentiality. Purchaser shall continue to be bound by the terms of that
certain Confidentiality and Registration Agreement, executed by Purchaser in
connection with this transaction, a copy of which is attached hereto as Schedule
18.16 and incorporated herein by this reference (the “Confidentiality
Agreement”)

 

18.17 No Public Disclosure. Except and as to the extent required by law, without
the prior written consent of the other party, neither Seller nor Purchaser will,
and each will direct its representatives not to make, directly or indirectly,
any public comment, statement or communication with respect to or otherwise to
disclose or permit the public disclosure of the existence or discussions
regarding the acquisition of the Property or the terms and conditions of this
Contract. Without limitation, Purchaser shall not divulge the existence of this
Agreement or the status of Purchaser’s due diligence, except to those persons
who are authorized recipients of such information under the Confidentiality
Agreement and then only to the extent expressly permitted thereby.

 

18.18 No Cessation of Marketing Efforts. Purchaser submitted a so-called
pre-emptive offer to purchase the Property before Seller’s marketing efforts
were complete. Seller agreed to enter into this Agreement as long as it could
continue planned marketing efforts, including asking for and receiving bids from
others if Seller so elects. Accordingly, nothing contained herein shall prevent
Seller from continuing with current marketing efforts to sell the Property;
provided, that Seller shall not enter into any backup or subordinate contract to
purchase as long as this Agreement remains in effect.

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed, as of the day and year first above written.

 

SELLER:

FALK US PROPERTY INCOME FUND, L.P.

By:   Falk U.S. Investments, Inc.     General Partner     By:  

/s/ John R. Haynes

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary Date:   8/24/05

 

PURCHASER:

ONE LIBERTY PROPERTIES, INC.

By:  

/s/ Lawrence G Ricketts, Jr.

--------------------------------------------------------------------------------

Title:   Vice President Date:   8/23/05

 

- 28 -



--------------------------------------------------------------------------------

EXHIBIT A

 

LEGAL DESCRIPTION

 

Lot 1, Block 421.04 as shown on Map entitled “Final Plat Waterview Corporate
Centre Section IV, Tax Map Sheet 112, Block 421, Lots 27, 28, 29, 30, 31 and 33,
Parsippany-Troy Hills Township, Morris County, New Jersey,” filed of record in
the Morris County, New Jersey Clerk’s Office as Registered Map Number 5006.

 

- 29 -



--------------------------------------------------------------------------------

SCHEDULE 3.3

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Agreement”) is entered into as of the      day of
August 2005, by and among FALK US PROPERTY INCOME FUND, L.P., a Delaware limited
partnership (hereinafter referred to as “Seller”), ONE LIBERTY PROPERTIES, INC.,
[PURCHASER ENTITY INFO] (hereinafter referred to as “Purchaser”) and FIRST
AMERICAN TITLE INSURANCE COMPANY OF NEW YORK (“Escrow Agent”).

 

RECITALS:

 

A. Seller and Purchaser have entered into a certain Sale Agreement, dated as of
August     , 2005 (the “Sale Agreement”), pursuant to which Seller is selling to
Purchaser a building known as 45 Waterview Plaza located in Parsippany, New
Jersey. Under the terms of the Sale Agreement, Purchaser has agreed to deposit
into escrow with Escrow Agent the Good Faith Deposit in the amount of
$500,000.00, and Purchaser may deposit the Additional Earnest Money in the
amount of $1,500,000.00 (such sums with interest earned thereon is collectively
referred to as the “Escrow Funds”), all in accordance with the Sale Agreement.

 

B. The Escrow Funds are to be held, invested and disbursed by Escrow Agent in
accordance with the terms and conditions of the Sale Agreement and this
Agreement.

 

C. Escrow Agent agrees to act as escrow agent to hold, administer, invest and
disburse the Escrow Funds on the terms and conditions set forth in the Sale
Agreement and set forth herein.

 

NOW, THEREFORE, In consideration of the foregoing and the mutual covenants of
the parties contained herein, the parties hereto agree as follows:

 

1. Conflicting Terms. This Agreement is intended to supplement and not supersede
the Sale Agreement. Accordingly, if any terms or conditions in this Agreement
conflict with the terms or conditions of the Sale Agreement, the terms and
conditions of the Sale Agreement shall govern.

 

2. Receipt. Escrow Agent acknowledges receipt of the Good Faith Deposit in the
amount of $500,000.00, and agrees to receive and hold the Good Faith Deposit
and, to the extent applicable, the Additional Deposit posted by Purchaser
pursuant to the Sale Agreement.

 

3. Administration and Investment of Escrow Funds. Escrow Agent shall hold,
administer and disburse the Escrow Funds pursuant to this Agreement. Escrow
Agent shall invest, and from time to time reinvest, the Escrow Funds, in a money
market investment account constituting the obligations of national banks having
undivided capital and surplus of at least $125,000,000. In the absence of any
such written investment instructions, Escrow Agent shall have no obligation to
invest the Escrow Funds.

 

- 1 -



--------------------------------------------------------------------------------

4. Termination by Purchaser on or before Expiration of the Due Diligence Period.
In accordance with the Sale Agreement, Purchaser may, for various reasons or for
no reason, elect to terminate the Sale Agreement by notice to Seller or by
Purchaser’s failure to deliver an Acceptance Notice to Seller and Escrow Agent
on or before September 6, 2005 (the “Expiration Date”). If Purchaser elects to
terminate the Sale Agreement prior to the Expiration Date or if Escrow Agent
fails to receive a Notice of Acceptance from Purchaser on or before September 6,
2005, Escrow Agent shall promptly pay the Good Faith Deposit (and any interest
earned thereon) to Purchaser and this Agreement shall thereupon be null and void
and the parties hereto shall have no further liability or obligations hereunder.
No notice to Escrow Agent from Seller shall be required for the release of the
Good Faith Deposit to Purchaser by Escrow Agent, this being a “sole order
escrow” until the Expiration Date.

 

5. Termination by Seller or Purchaser After the Expiration Date.

 

(a) At any time after the Expiration Date, upon not less than five (5) business
days’ prior written notice executed by Seller and delivered to both Purchaser
and Escrow Agent in accordance with Section 9 hereof, asserting that (i)
Purchaser has breached or otherwise defaulted and failed to perform its
obligations under the Sale Agreement, and (ii) Seller is entitled to retain the
Escrow Funds on account thereof as provided in the Sale Agreement, Escrow Agent
shall deliver the Escrow Funds to Seller; provided, however, that if Purchaser
shall, within said 5 business day period, deliver to Seller and Escrow Agent a
written notice that it disputes Seller’s claim to the Escrow Funds, Escrow Agent
shall retain the Escrow Funds until it receives written instructions executed by
both Seller and Purchaser as to the disposition and disbursement of the Escrow
Funds, or until ordered by final court order, decree or judgment, which is not
subject to appeal, to deliver the Escrow Funds to a particular party, in which
event the Escrow Funds shall be delivered in accordance with such notice,
instruction, order, decree or judgment.

 

(b) At any time after the Expiration Date, upon not less than 5 business days’
prior written notice executed by Purchaser and delivered to Seller and Escrow
Agent in accordance with Section 9 hereof, asserting that Purchaser is entitled
to the return of the Escrow Funds under the Sale Agreement, Escrow Agent shall
deliver the Escrow Funds (and any interest earned thereon) to Purchaser;
provided, however, that if Seller shall, within said five (5) business day
period, deliver to Purchaser and Escrow Agent a written notice that it disputes
Purchaser’s claim or right to receive back the Escrow Funds, Escrow Agent shall
retain the Escrow Funds until it receives written instructions executed by both
Seller and Purchaser as to the disposition and disbursement of the Escrow Funds,
or until ordered by final court order, decree or judgment, which is not subject
to appeal, to deliver the Escrow Funds to a particular party, in which event the
Escrow Funds shall be delivered in accordance with such notice, instruction,
order, decree or judgment.

 

(c) In the event either (a) or (b) of this Section shall occur, Purchaser’s or
Seller’s notice to Escrow Agent shall include a statement, upon which Escrow
Agent may rely, that Purchaser or Seller has notified the other party that the
requesting party is entitled to the Escrow Funds. Notwithstanding such
statement, upon receipt by Escrow Agent of a notice from Seller or Purchaser, as
the case may be, claiming the Escrow Funds, Escrow Agent shall immediately
forward a copy of such notice to the other party via facsimile or overnight
mail.

 

Schedule 3.3

 

- 2 -



--------------------------------------------------------------------------------

6. Disbursement at Closing. Subject to Sections 4 and 5 hereof, at Closing (as
defined in the Sale Agreement), Escrow Agent shall deliver the Escrow Funds as
directed by Purchaser.

 

7. Escrow Agent Duties.

 

(a) Escrow Agent will perform its obligations hereunder fairly and impartially
according to the intent of the parties as herein expressed; provided, however,
that Escrow Agent is to be considered as a depository only, shall not be deemed
to be a party to any document other than this Agreement and the Sale Agreement,
and shall not be responsible or liable in any manner whatsoever for the
sufficiency, manner of execution, or validity of any written instructions,
certificates or any other documents received by it, nor as to the identity,
authority, or rights of any persons executing the same. Escrow Agent shall be
entitled to rely at all times on instructions given by Seller and/or Purchaser,
as the case may be and as required hereunder, without any necessity of verifying
the authority therefor. Notices given by counsel to Purchaser, shall be deemed
given by Purchaser. Notices given by counsel to Seller shall be deemed given by
Seller.

 

(b) Escrow Agent shall not at any time be held liable for actions taken or
omitted to be taken in good faith and without gross negligence. Seller and
Purchaser agree to save and hold Escrow Agent harmless from any loss and from
any claims or demands arising out of its actions hereunder and hereby agree to
indemnify Escrow Agent from any claims or demands for losses arising out of its
activities hereunder.

 

(c) It is further understood by Seller and Purchaser that if, Escrow Agent shall
become involved in litigation with respect to this Agreement or the Sale
Agreement, whether as the result of any disagreement between Seller and
Purchaser or adverse demands and claims being made by any of them upon Escrow
Agent or otherwise, such parties agree that they, jointly and severally, are and
shall be liable to Escrow Agent and shall reimburse Escrow Agent for the
reasonable costs, expenses and counsel fees it shall incur or be compelled to
pay by reason of such litigation. Seller and Purchaser agree among themselves
that each shall be responsible to advance one-half of all amounts due Escrow
Agent for its services as set forth in this Agreement, provided that any such
advance by Seller or Purchaser as the result of any dispute or litigation
between them shall be without prejudice to their right to recover such amount as
damages from the breaching party.

 

(d) In taking or omitting to take any action whatsoever hereunder, Escrow Agent
shall be protected in relying upon any notice, paper, or other document believed
by it to be genuine, or upon evidence deemed by it to be sufficient, and in no
event shall Escrow Agent be liable hereunder for any act performed or omitted to
be performed by it hereunder in the absence of gross negligence or bad faith.
Escrow Agent may consult with counsel in connection with its duties hereunder
and shall be fully protected in any act taken, suffered or permitted by it in
good faith and without gross negligence in accordance with the advice of such
counsel.

 

Schedule 3.3

 

- 3 -



--------------------------------------------------------------------------------

8. Term of Agreement. The term of this Agreement shall be from and after the
date of this Agreement as hereinafter set forth to and including the termination
hereof by written agreement of the parties hereto or disbursement of all of the
Escrow Funds pursuant to the terms hereof.

 

9. Notices. All notices, demands, requests or other communications which may or
shall be given or served by any party to this Agreement upon any other parties
to this Agreement, shall be either (i) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered three business days
after deposit, postage prepaid in the U.S. mail, (ii) sent by overnight delivery
using a nationally recognized overnight courier, in which case it shall be
deemed delivered one business day after deposit with such courier, (iii) sent by
facsimile, in which case notice shall be deemed delivered upon transmission of
such notice, or (iv) sent by personal delivery, in which case notice shall be
deemed delivered upon personal delivery. Such notices, demands, requests or
other communications shall be in writing and addressed to the following:

 

  (ii) 407 S. Warren Street Syracuse, New York 13202 Attn: William Bradt, Esq.,
Vice President (e-mail: wbradt@firstam.com) Telephone 1-800-679-4718, Facsimile:
888-722-4081.

 

        If to Escrow Agent:      First American Title Insurance Company of New
York                407 S. Warren Street                Syracuse, New York 13202
               Telephone    (800) 679-4718                Facsimile:    (888)
722-4081                Attn:    William Bradt, Esq.,                     Vice
President         If to Purchaser:      One Liberty Properties, Inc.          
    

60 Cutter Mill Road

Suite 303

               Great Neck, New York 11021                Telephone:    (516)
466-3100                Facsimile:    (516) 773-2770                Attn:   
Lawrence G. Ricketts, Jr.         With a Copy to:      Herrick, Feinstein LLP  
             2 Park Avenue                New York, New York 10016          
     Telephone:    (212) 592-1416                Facsimile:    (212) 545-3334  
             Attn:    Carl F. Schwartz, Esq.

 

Schedule 3.3

 

- 4 -



--------------------------------------------------------------------------------

    If to Seller:      c/o Falk of North America, Inc.            6 Adelaide
Street East, Suite 310            Toronto, Ontario M5C 1H6 Canada           
Telephone:    (416) 410-8713            Facsimile:    (416) 410-8714           
Attn:    Daniel T. Borger     With a Copy to:      Boult Cummings Conners &
Berry PLC            1600 Division Street, Suite 700            Nashville,
Tennessee 37203            Telephone:    (615) 252-2343            Facsimile:   
(615) 252-6343            Attn:    John R. Haynes

 

All parties shall have the right from time to time to designate by written
notice to all other parties any other address or place where such notice,
demand, or request be addressed.

 

10. Miscellaneous.

 

(a) No party may assign its interest in or obligations under this Agreement
except as may be permitted pursuant to the Sale Agreement. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
representatives, successors and assigns.

 

(b) This Agreement shall be construed under and governed by the laws of the
State in which the office of Escrow Agent is located and, in the event that any
provision hereof shall be deemed illegal or unenforceable, said provision shall
be severed herefrom and the remainder of this Agreement shall be enforced in
accordance with the intent of the parties as herein expressed.

 

(c) This Agreement may not be amended or altered except by an instrument in
writing executed by all the parties hereto.

 

(d) This Agreement may be executed in separate counterparts, which may be
transmitted via facsimile. It shall be fully executed when each party whose
signature is required has signed at least one (1) counterpart even though no one
(1) counterpart contains the signatures of all of the parties to this Agreement.

 

Schedule 3.3

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date written above.

 

SELLER:

 

FALK US PROPERTY INCOME FUND, L.P.

 

By:   Falk U.S. Investments, Inc.     General Partner     By:  

 

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary

Date:  

 

--------------------------------------------------------------------------------

PURCHASER: ONE LIBERTY PROPERTIES, INC. By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

ESCROW AGENT: FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Schedule 3.3

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE 9.1

 

OUTSTANDING SUBMISSION ITEMS

[NONE]

 

Schedule 9.1

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 12.1

 

SPECIAL WARRANTY DEED

[STATE COUNSEL TO PROVIDE]

 

Schedule 12.1

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 12.2

 

QUITCLAIM DEED

 

Schedule 12.2

 

- 1 -



--------------------------------------------------------------------------------

Meadows IV

45 Waterview Plaza

Parsippany, New Jersey

 

SCHEDULE 12.3

 

BILL OF SALE

 

THIS BILL OF SALE is executed and delivered as of the      day of
                    , 2005, by FALK US PROPERTY INCOME FUND, L.P., a Delaware
limited partnership (“Seller”), to ONE LIBERTY PROPERTIES, INC., [PURCHASER
ENTITY INFO] (“Purchaser”).

 

W I T N E S E T H:

 

WHEREAS, contemporaneously with the execution and delivery of this Bill of Sale,
Seller has sold and conveyed to Purchaser all that tract or parcel of land more
particularly described in Exhibit “A” attached hereto and incorporated herein by
reference, together with all improvements owned by Seller thereon and all
rights, easements and appurtenances thereto (collectively, the “Property”); and

 

WHEREAS, in connection with such conveyance of the Property, Seller has agreed
to sell to Purchaser and Purchaser has agreed to purchase from Seller all
personal property owned by Seller, if any, and used in connection with the
ownership, operation, management, maintenance, and leasing of the Property,
including, but not limited to, the personal property described in Exhibit “B”
attached hereto and incorporated herein by this reference (the “Personal
Property”);

 

NOW, THEREFORE, for and in consideration of the sum of Ten Dollars ($10.00) in
hand paid, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Seller, Seller hereby agrees as
follows:

 

1. Sale and Conveyance. Seller hereby sells, transfers and conveys the Personal
Property unto Purchaser, its successors and assigns.

 

2. Representations and Warranties. Seller represents and warrants that (i) all
of the Personal Property is free and clear of financing statements, chattel,
mortgages, security agreements, title retention agreements, liens or other
encumbrances created or consented to by Seller, and (ii) Seller has the right,
power and authority to sell the Personal Property to Purchaser without obtaining
the consent of any third party whose consent has not been obtained and written
evidence thereof furnished to Purchaser. Seller, for itself, its successors and
assigns, does hereby warrant and will forever defend title to the Personal
Property unto Purchaser, its successors and assigns, against the lawful claims
of all persons claiming by, through or under Seller.

 

Schedule 12.3

 

- 1 -



--------------------------------------------------------------------------------

3. Governing Law. This Bill of Sale shall be construed and enforced in
accordance with and governed by the laws of the State of New Jersey.

 

4. Binding Effect. This Bill of Sale shall be binding upon Seller, its legal
representatives, successors and assigns, and shall inure to the benefit of
Purchaser, its legal representatives, successors and assigns.

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
day and year first above written.

 

SELLER:

 

FALK US PROPERTY INCOME FUND, L.P.

 

By:   Falk U.S. Investments, Inc.     General Partner     By:  

 

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary Date:  

 

--------------------------------------------------------------------------------

 

Schedule 12.3

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT “A” TO BILL OF SALE

 

LEGAL DESCRIPTION OF PROPERTY

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT “B” TO BILL OF SALE

 

LIST OF PERSONAL PROPERTY

 

- 1 -



--------------------------------------------------------------------------------

DSM Nutritional Products Building

45 Waterview Plaza

Parsippany, New Jersey

 

SCHEDULE 12.4

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (the “Assignment”) is made and entered
into and effective as of the      day of                  2005, by and between
FALK US PROPERTY INCOME FUND, L.P., a Delaware limited partnership (“Assignor”),
and [NAME OF ULTIMATE PURCHASER], a                                 
(“Assignee”), whose general partner is ONE LIBERTY PROPERTIES, INC., a real
estate investment trust organized under the laws of the State of Maryland
(“Original Purchaser”)

 

W I T N E S E T H:

 

WHEREAS, contemporaneously with the execution and delivery of this Assignment,
Assignor has sold and conveyed to Assignee all that tract or parcel of land more
particularly described in Exhibit “A” attached hereto and incorporated herein by
reference, together with all improvements owned by Seller thereon, and all
rights, easements and appurtenances thereto (collectively, the “Property”),
pursuant to the terms and conditions of a certain Sale Agreement, dated as of
                    , 2005, by and between Assignor and Original Purchaser, as
assigned to Assignee by Assignment and Assumption Agreement, dated as of
            , 2005 (the “Sale Agreement”) [all capitalized terms not expressly
defined herein shall have the meaning ascribed thereto in the Sale Agreement];
and

 

WHEREAS, in connection with such conveyance of the Property, Assignor and
Assignee have agreed that Assignor shall transfer and assign to Assignee all
right, title and interest of Assignor in and to that certain Lease, dated as of
January 1, 1997 between Bellmead Development Corporation and Hoffman-LaRoche,
Inc., as assigned to Roche Vitamins, Inc. and further assigned to DSM
Nutritional Products, Inc., effective as of September 30, 2003, together with
that certain First Amendment to Lease, effective as of May 1, 2005, between
Seller and Tenant (collectively, the “Lease”) and all deposits held by Assignor
pursuant to the Lease (the “Tenant Deposits”); and

 

WHEREAS, Assignor and Assignee have further agreed that Assignee shall expressly
assume all of the obligations of Assignor arising under the Lease from and after
the date of this Assignment, including, without limitation, all obligations
under the Lease with respect to refund of the Tenant Deposits;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1. Transfer and Assignment. Assignor hereby sells, transfers, assigns, delivers
and conveys to Assignee, its successors and assigns, all right, title and
interest of Assignor in, to and under the Lease and the Tenant Deposits.

 

Schedule 12.4

 

- 1 -



--------------------------------------------------------------------------------

2. Representations of Assignor. Assignor hereby represents and warrants to
Assignee that (i) Assignor is the sole owner and holder of the landlord’s
interest under the Lease, (ii) there have been no prior assignments of the Lease
or the Guaranties which remain outstanding as of the date of this Assignment,
and (iii) neither the landlord’s interest in the Lease nor the Tenant Deposits
are subject to any liens, security interests or adverse claims by any non-lessee
third party.

 

3. Assumption of Obligations. Assignee hereby assumes and agrees to observe and
perform all of the obligations and duties of Assignor under the Lease for that
period of time from and after the date of this Assignment, including, without
limitation, all covenants and obligations of Assignor with respect to refund of
the Tenant Deposits; provided that Assignor shall remain responsible for, and
Assignee is not assuming, any duties or obligations which relate or arise in
connection with events or circumstances that occurred prior to the Effective
Date, even though such duties, obligations, events or circumstances may not
become known to Assignor or Assignee until after the Effective Date.

 

4. Governing Law. This instrument shall be construed and enforced in accordance
with and governed by the laws of the State of New Jersey.

 

5. Binding Effect. This instrument shall be binding upon and inure to the
benefit of the parties hereto and their respective legal representatives,
successors and assigns.

 

Schedule 12.4

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR:

 

FALK US PROPERTY INCOME FUND, L.P.

 

By:   Falk U.S. Investments, Inc.     General Partner     By:  

 

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary Date:  

 

--------------------------------------------------------------------------------

ASSIGNEE: ONE LIBERTY PROPERTIES, INC. By:  

 

--------------------------------------------------------------------------------

Title  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Schedule 12.4

 

- 3 -



--------------------------------------------------------------------------------

EXHIBIT “A” TO ASSIGNMENT AND

 

ASSUMPTION OF LEASE

LEGAL DESCRIPTION OF PROPERTY

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT “B” TO ASSIGNMENT AND

 

ASSUMPTION OF LEASE

 

- 1 -



--------------------------------------------------------------------------------

DSM Nutritional Products Building

45 Waterview Plaza

Parsippany, New Jersey

 

SCHEDULE 12.5

 

ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS

AND OTHER INTERESTS

 

THIS ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS AND OTHER INTERESTS (the
“Assignment”) is made and entered into and effective as of this          day of
                 2005, by and between FALK US PROPERTY INCOME FUND, L.P., a
Delaware limited partnership (“Assignor”), and [NAME OF ULTIMATE PURCHASER], a
                                 (“Assignee”), whose general partner is ONE
LIBERTY PROPERTIES, INC., a real estate investment trust organized under the
laws of the State of Maryland (“Original Purchaser”)

 

W I T N E S E T H:

 

WHEREAS, contemporaneously with the execution and delivery hereof, Assignor has
sold and conveyed to Assignee all that tract or parcel of land more particularly
described in Exhibit “A” attached hereto and incorporated herein by reference,
together with all improvements thereon owned by Seller, and all rights,
easements and appurtenances thereto (collectively, the “Property”), pursuant to
the terms and conditions of a certain Sale Agreement, dated as of August     ,
2005, by and between Assignor and Original Purchaser, as assigned to Assignee
(the “Sale Agreement”) [all capitalized terms not expressly defined herein shall
have the meaning ascribed thereto in the Sale Agreement]; and

 

WHEREAS, in connection with such conveyance of the Property, Assignor and
Assignee have agreed that Assignor shall transfer and assign to Assignee all
right, title and interest of Assignor in and to all service, management,
equipment, labor, material, maintenance, repair and other contracts relating to
the maintenance, repair or operation of the Property which have not been
terminated by Assignor as of the Effective Date and continue in force and
effect, all of which are more particularly described on Exhibit “B” attached
hereto and incorporated herein by reference (collectively, the “Surviving
Contracts”); and

 

WHEREAS, Assignor and Assignee have further agreed that Assignee shall expressly
assume all of the obligations of Assignor arising under the Surviving Contracts
from and after the date of this Assignment;

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1. Transfer and Assignment. Assignor hereby sells, transfers and assigns to
Assignee, its successors and assigns, all right, title and interest of Assignor
in, to and under the Surviving Contracts.

 

Schedule 12.5

 

- 1 -



--------------------------------------------------------------------------------

2. Assumption of Obligations. Assignee hereby assumes and agrees to observe and
perform all of the obligations and duties of Assignor under each of the
Surviving Contracts, arising with respect to the period of time from and after
the date of this Assignment.

 

3. Governing Law. This Assignment shall be construed and enforced in accordance
with and governed by the laws of the State of New Jersey.

 

4. Binding Effect. This assignment and assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns.

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR:

 

FALK US PROPERTY INCOME FUND, L.P.

 

By:   Falk U.S. Investments, Inc.     General Partner     By:  

 

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary Date:  

 

--------------------------------------------------------------------------------

ASSIGNEE: ONE LIBERTY PROPERTIES, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Schedule 12.5

 

- 2 -



--------------------------------------------------------------------------------

EXHIBIT “A” TO ASSIGNMENT

 

OF OPERATING AGREEMENTS AND OTHER INTERESTS

LEGAL DESCRIPTION OF PROPERTY

 

- 1 -



--------------------------------------------------------------------------------

EXHIBIT “B” TO ASSIGNMENT

 

OF OPERATING AGREEMENTS AND OTHER INTERESTS

LIST OF SURVIVING OPERATING AGREEMENTS

 

- 1 -



--------------------------------------------------------------------------------

SCHEDULE 12.7

 

NOTICE OF SALE

 

[VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED OR HAND-DELIVERY]

 

                        , 2005

 

___________________

___________________

___________________

 

Re: DSM Nutritional Products Building, 45 Water-view Plaza (the “Project”)

Parsippany, New Jersey

 

Dear Tenant:

 

The purpose of this letter is to notify you that the referenced project has been
sold to ONE LIBERTY PROPERTIES, INC. (“Purchaser”). Under the acquisition
documents, FALK US PROPERTY INCOME FUND, L.P. assigned its interest under your
lease for the Project to Purchaser. Your security deposit/letter of credit in
the amount of $                     was also transferred to Purchaser. After
this date, any notices or other correspondence with respect to your lease should
be addressed to Purchaser as follows:

 

ONE LIBERTY PROPERTIES, INC.

Attn:

 

Further, rents and other payments due under the lease shall be made to the
following address:

 

If you have any questions, please feel free to call me at the above-referenced
telephone number, or Purchaser’s representative,
                                 at                     .

 

Very truly yours,

 

FALK US PROPERTY INCOME FUND, L.P.

 

By:   Falk U.S. Investments, Inc.     General Partner     By:  

 

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary Date:  

 

--------------------------------------------------------------------------------

 

cc: ONE LIBERTY PROPERTIES, INC.

 

Schedule 12.7

 

- 1 -



--------------------------------------------------------------------------------

45 Waterview Plaza

Parsippany, New Jersey

 

SCHEDULE 12.9

 

SECTION 1445 CERTIFICATE

 

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform ONE LIBERTY PROPERTIES, INC. (the “Transferee”) that withholding of
tax is not required upon the disposition of a U.S. real property interest by
FALK US PROPERTY INCOME FUND, L.P. (the “Seller”), the undersigned hereby
certifies the following on behalf of Seller:

 

1. The undersigned is the Assistant Secretary of the General Partner of Seller.

 

2. Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations);

 

3. Seller’s U.S. employer identification number is
                                ; and

 

4. Seller’s office address is:                                         
                                                                         .

 

FALK US PROPERTY INCOME FUND, L.P.

 

By:   Falk U.S. Investments, Inc.     General Partner     By:  

 

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary Date:  

 

--------------------------------------------------------------------------------

 

Schedule 12.9

 

- 1 -



--------------------------------------------------------------------------------

DSM Nutritional Products Building

45 Waterview Plaza

Parsippany, New Jersey

 

SCHEDULE 12.13

 

ASSIGNMENT OF INTANGIBLE PROPERTY

 

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (the “Assignment”) is made and entered
into and effective as of this          day of                 , 2005, by and
between FALK US PROPERTY INCOME FUND, L.P., a Delaware limited partnership
(“Assignor”), and [NAME OF ULTIMATE PURCHASER], a                     
(“Assignee”), whose general partner is ONE LIBERTY PROPERTIES, INC., a real
estate investment trust organized under the laws of the State of Maryland
(“Original Purchaser”).

 

W I T N E S E T H:

 

WHEREAS, contemporaneously with the execution and delivery hereof, Assignor has
sold and conveyed to Assignee certain improved real property known as the DSM
Nutritional Products Building in Parsippany, New Jersey (the “Property”); and

 

WHEREAS, in connection with such conveyance of the Property, Assignor and
Assignee have agreed that Assignor shall transfer and assign to Assignee all
right, title and interest of Assignor in and to the Intangible Property, as the
same is defined in that certain Sale Agreement, dated as of the      day of
August, 2005, by and between Assignor and Original Purchaser, as assigned to
Assignee (the “Sale Agreement”), to the extent assignable and transferable [all
capitalized terms not expressly defined herein shall have the meaning ascribed
thereto in the Sale Agreement];

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1. Transfer and Assignment. Assignor hereby transfers, assigns, sets over and
delivers to Assignee, its successors and assigns, all right, title and interest
of Assignor in, to and under the Intangible Property.

 

2. Governing Law. This Agreement shall be construed and enforced in accordance
with and governed by the laws of the State of New Jersey.

 

3. Binding Effect. This assignment and assumption shall be binding upon and
inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns.

 

Schedule 12.13

 

- 1 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the day and year first above written.

 

ASSIGNOR:

 

FALK US PROPERTY INCOME FUND, L.P.

 

By:   Falk U.S. Investments, Inc.     General Partner     By:  

 

--------------------------------------------------------------------------------

        John R. Haynes         Assistant Secretary Date:  

 

--------------------------------------------------------------------------------

ASSIGNEE:

ONE LIBERTY PROPERTIES, INC. By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

Schedule 12.13

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 18.16

 

EXECUTED CONFIDENTIALITY AND REGISTRATION AGREEMENT

 

Schedule 18.16

 

- 1 -